Citation Nr: 0307563	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  95-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left foot disorder.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971 and on active duty for training from June 1980 to 
January 1981.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The record includes a medical opinion etiologically 
linking a Morton's neuroma in the left foot to in-service 
pathology. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 
Morton's neuroma in the left foot was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records showed that the 
veteran was treated in 1971 for metatarsalgia.  There were 
conflicting medical opinions in service about whether the 
veteran had Morton's neuroma.  The post-service evidence 
includes a VA examination conducted in 1972 which revealed no 
foot disorder.  The examiner was aware of the diagnoses in 
service of metatarsalgia and Morton's neuroma.  Thereafter, 
the evidence includes a letter from a private podiatrist who 
examined the veteran in September 1995, with a "suggested" 
diagnosis of Morton's neuroma at the third interspace of the 
left foot.  In December 1997, a VA examiner ruled out a foot 
disorder, including Morton's neuroma, and stated that a left 
foot lateral callus formation was not related to military 
service.

The evidence received since the September 1998 remand 
includes a statement from a private physician indicating he 
has been treating the veteran for acute pain and a Morton's 
neuroma in the left foot.  Also of record is a report from a 
May 1999 VA examination of the feet that was essentially 
negative, and the physician who conducted the examination 
noted that there was no evidence of treatment for the 
veteran's left foot from service separation until 1998.  An 
October 2002 report from a private podiatrist indicated the 
veteran had severe pain in the third interspace of the left 
foot with audible clicking with motion of the metatarsal 
heads.  There were also findings indicative of a Morton's 
neuroma.  A statement from another physician dated in January 
2003 also included a diagnosis of a Morton's neuroma in the 
left foot, and an opinion essentially linking this condition 
to in service pathology.  

Analyzing the veteran's claim, while there is some 
"negative" evidence of record, the Board finds there to be 
sufficient "positive" evidence, most significantly the 
January 2003 medical opinion listed above linking a Morton's 
neuroma in the left foot to service, to place the probative 
weight of the "positive" and "negative" evidence in 
relative balance.  As such, all reasonable doubt will be 
construed in the veteran's favor, and the claim must be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a Morton's neuroma in 
the left foot is granted. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

